UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* Manitex International, Inc. (Name of Issuer) Common Stock, no par value (Title of Class of Securities) 92342X101 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) xRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 92342X101 (1) Names of reporting persons David J. Langevin (2) Check the appropriate box if a member of a group (a)o (see instructions) (b)o (3) SEC use only (4) Citizenship or place of organization United States of America Number of shares beneficially owned by each reporting person with: (5) Sole voting power (6) Shared voting power 0 (7) Sole dispositive power (8) Shared dispositive power 0 (9) Aggregate amount beneficially owned by each reportingperson (10) Check if the aggregate amount in Row (9) excludes certain shares (see instructions) Not applicable (11) Percent of class represented by amount in Row (9) 6.8% (12) Type of reporting person (see instructions) IN CUSIP No. 92342X101 Item 1. (a) Name of issuer: Manitex International, Inc. (b) Address of issuer’s principal executive offices: 9725 Industrial Drive Bridgeview, IL 60455 Item 2. (a) Name of person filing: David J. Langevin (b) Address of principal business office or, if none, residence: 9725 Industrial Drive Bridgeview, IL 60455 (c) Citizenship: United States of America (d) Title of class of securities: Common Stock, no par value (e) CUSIP No.: 92342X101 Item 3.
